Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Allowable Subject Matter
Claims 1-4; 6; 8-17; 19-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The art of record did not teach or suggest the claims taken as a whole and particular the limitations pertaining to:

“at least one of the linear media streams being steganographically encoded with at least one watermark at a respective time-point within the linear media stream, the watermark encoding a timestamp of the respective time-point within the linear media stream according to a server clock; extracting by the client the timestamp from the watermark, and computing by the client a time offset based on a difference between the extracted timestamp and a current time according to a client clock; receiving by the client from a server a directive for the client to carry out a content related action in a given one of the one or more linear media streams, the directive specifying an action time point when the client should carry out the content-related action, the action time point being defined according to the server clock; and using by the client the computed time offset as a basis to determine when the client should carry out  the content related action in the given linear media stream, wherein the content-related action comprises dynamic content modification, and wherein using by the client the computed time offset as a basis to determine when the client should carry out the content-related action in the given 

“for each of one or more of the steganographically encoded watermarks in the media stream being received by the client, extracting by the client the server-timestamp encoded by the
watermark and comparing by the client the extracted server-timestamp with a respective client- time from a time perspective of the client, to compute a time offset useable by the client as a basis to determine when the client should carry out a content-related action; receiving by the client from a server a directive for the client to carry out a content related action in the media stream, the directive specifying an action time point when the client should carry out the content-related action, the action time point being from the time perspective of the server; and using by the client the computed time offset as a basis to determine when the client should carry out the content-related action in the media stream, wherein the content-related action comprises dynamic content modification, and wherein using by the client the computed time offset as a basis to determine when the client should carry out the content-related action in the media stream comprises applying by the client the computed time offset as a basis to translate the specified action time point into an associated client time point from the time perspective of the client” as recited in claim 11.

“at least one of the linear media streams being steganographically encoded with at least one watermark at a respective time-point within the linear media stream, the watermark encoding 
comprises applying the computed time offset as a basis to translate the specified action time point into an associated client time point according to the media-client clock” as recited in claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                   Conclusions

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN D SAINT CYR/Examiner, Art Unit 2425 
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425